Citation Nr: 1727787	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  06-16 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for traumatic brain injury (TBI).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970, including service in Vietnam. He is a recipient of the Combat Infantryman's Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. That rating decision, in pertinent part, added PTSD to an already service connected organic brain syndrome disability and increased the rating to a combined 50 percent, effective January 2004. A March 2014 rating decision assigned a separate 40 percent rating for TBI, effective January 20, 2004.

The Veteran was granted a total disability rating for compensation based on individual unemployability (TDIU), effective May 20, 2006.

In May 2012, the Veteran testified at a Board hearing conducted before the undersigned. 

This case was previously before the Board in August 2013, at that time the Board granted a 70 percent rating for PTSD remanded the issues to determine if a separate rating was warranted for organic brain syndrome. 

In a rating decision later that month, the RO assigned a separate 40 percent rating for the organic brain syndrome, described as traumatic brain injury (TBI), effective January 20, 2004.

In June 2016, the Board denied a rating in excess of 70 percent for PTSD; granted entitlement to special monthly compensation (SMC) on account of being housebound; and remanded the issue of entitlement to a rating in excess of 40 percent for TBI.

The Board notes that during the pendency of this appeal, a January 2017 rating decision granted a 30 percent evaluation for residual headaches secondary to TBI effective January 2004. The Veteran appealed this decision, but it is not currently before the Board.


FINDINGS OF FACT

Throughout the appellate period, TBI has been manifested by no greater than Level 1 severity for any facet of cognitive impairment, exemplified by more than three subjective symptoms including headaches, insomnia, intermittent right facial discomfort and pain that mildly interfered with the Veteran's work; instrumental activities of daily living; or work, family, or other close relationships; the neurologic manifestations of the disability have been separately rated and multi-infarct dementia has not been diagnosed.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for traumatic brain injury have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7; 4.124a, Diagnostic Code 8045 (2008 & 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, neither the Veteran nor her representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1. Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. The evaluation of the same manifestations under various diagnoses is to be avoided. See 38 C.F.R. § 4.14 (2014).

Rating Criteria

Prior to October 23, 2008, Diagnostic Code 8045 provided criteria for rating brain disease due to trauma. The diagnostic code provided that purely neurologic disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, would be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207). 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, would be rated 10 percent and no more under diagnostic code 9304. This 10 percent rating will not be combined with any other rating for a disability due to brain trauma. Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. Id.

Effective October 23, 2008, VA amended Diagnostic Code 8045, pertaining to TBI, to provide evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning:  Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045; 73 Fed. Reg. 54693, 54705 (Sept. 23, 2008). Cases pending as of the October 23, 2008, could be evaluated under the new criteria, but any increase based on the new criteria would not be effective earlier than that date.

The amended Diagnostic Code states the following:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."
 
Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Regarding cognitive impairment and subjective symptoms, the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. They are: memory/attention/concentration/executive function; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The table provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.

Factual Background 

Historically, the Veteran was subject to a grenade explosion during active service in March 1969. See Service Treatment Records (STRs). He suffered multiple injuries including a cerebral concussion, multiple facial and scalp lacerations, an open comminuted fracture to the right zygomatic maxillary complex, and corneal abrasion to the right eye. Id. He was hospitalized at the time and underwent surgery for a facial fracture. Afterwards, he was medically discharged from service in February 1970. See service personnel records. The Veteran is 100 percent service connected as of January for disabilities related to the grenade explosion. He is also totally disabled based on individual unemployability since May 2006.  

A March 1970 rating decision initially granted the Veteran service connection for chronic brain syndrome due to trauma, evaluated as 50 percent disabling on the basis of Diagnostic Code 9304 effective February 1970. In May 1986, the RO reduced the rating to 10 percent. The rating was increased to 30 percent in 1989. 

In January 2004 the Veteran submitted a claim for an increased rating for his service connected disabilities. 

He was afforded a VA examination in February 2004.

The Veteran underwent a VA examination in October 2013. The October 2013 Examiner found that the Veteran had three or more subjective symptoms that mildly interfered with work; instrumental activities of daily living; or work, family, or other close relationships. Afterwards, based on these findings, a March 2014 rating decision increased the TBI rating from 30 percent to 40 percent.

The Veteran contends that his TBI symptoms warrant a rating higher than 40 percent and has consistently complained of chronic headaches. As such a June 2016 Board decision remanded the TBI issue in accordance with Diagnostic Code 8045 to ascertain if the headaches were entitled to a separate rating. 

Thereafter, the Veteran underwent another VA examination in November 2016. During this examination the examiner accessed both TBI and the headaches.
The November 2016 examiner found no objective evidence on testing of mild impairment of memory, attention span, concentration, or executive functions resulting in mild functional impairment. Judgment was normal, and social interactions were routinely appropriate. The Veteran was always oriented to person, time, place, and situation. Motor activity was normal, and visual-spatial orientation was normal.

However, the examiner found that three or more subjective symptoms mildly interfered with work, with activities of daily living, work and with relationships with family and friends. Although, the examiner did not list the Veteran's specific symptoms in this section of the DBQ, he did indicate in the remarks section that the Veteran suffered from headaches, insomnia, intermittent right facial discomfort and pain.

The examiner found no neurobehavioral effects. The Veteran was able to communicate by spoken and written language, and his comprehension was good.
The examiner also reported that the Veteran had no other subjective symptoms or mental, physical or neurological conditions or residuals attributable to TBI.

Analysis under the Pre-October 2008 Rating Criteria

The Veteran's service-connected TBI has been manifested by subjective complaints of headaches, insomnia, and intermittent facial pain. See February 2004 VA examination at 1and November 2016 VA examination at 10. The old version of Diagnostic Code 8045 prohibited ratings in excess of 10 percent for purely subjective complaints such as headaches, insomnia, and pain due to brain trauma when, as in this case, there was no diagnosis of multi-infarct dementia associated with brain trauma. Evidence of record does not show that the Veteran has ever been diagnosed with multi-infarct dementia associated with brain trauma.

In accordance with the old regulation, the Veteran was awarded separate ratings for the neurologic manifestations of the TBI.  These manifestations include diplopia, rated 40 percent since the Veterans discharge from service and paralysis of two cranial nerves, each rated 10 percent disabling, since discharge from service.  Diagnostic Codes 8045-9304.

Accordingly, the Veteran is not entitled to a rating in excess of the currently assigned 40 percent under the previous version of Diagnostic Code 8045 because the medical evidence of record does not show that multi-infarct dementia associated with brain trauma has ever been diagnosed.

Analysis under Amended Rating Criteria

The Board also finds that a rating in excess of 40 percent is not warranted under the rating criteria in effect post October, 23, 2008.

Both the October 2013 and November 2016 examiners found that the Veteran had three or more subjective symptoms that mildly interfered with work or instrumental activities of daily living and with relationships with family and friends. This warrants a severity level of 1. The Veteran's severity level was 0 for all other facets. Therefore, in this case, the overall evidence warrants a 10 percent evaluation based upon the highest severity level of "1."

A disability rating in excess of 40 percent for traumatic brain injury is not warranted because there is no evidence of impairment with a severity level of 3 for the 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms as indicated by the rating schedule.

Further, there is no evidence of any other physical, mental, or neurological dysfunction associated with the Veteran's traumatic brain injury.

In assessing the severity of the Veteran's traumatic brain injury, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). However, the criteria to support a disability rating in excess of 40 percent require medical evidence within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994). As such, lay assertions are not more persuasive than objective medical findings which, as indicated above, support no more than a 10 percent disability rating throughout the rating period.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected TBI; however, his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Based on the above, a rating higher than 40 percent for TBI is not warranted. There is no benefit of the doubt to be resolved.


ORDER

A disability evaluation in excess of 40 percent for traumatic brain injury is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


